Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The request for entrance into the After-Final Consideration Program 2.0 and amendment filed on March 15, 2021 is acknowledged and entered for further search and/or consideration.  Claims 1-8 were cancelled and claim 9 was amended.  A telephone call was placed on April 6, 2021 to discuss possible Examiner’s Amendment to the claims to make the claims in condition for allowance. On April 7, 2021, the attorney ultimately agreed to cancellation of non-elected claims 15-17 and amendment of claim 9.  
Claims 9-14, 18, and new claim 19 are allowed.  

Election/Restrictions
Claims 9-14, 18 and 19 are allowed.  
Claims 15-17 drawn to a non-elected invention are hereby cancelled via Examiner’s Amendment.

Examiner’s Comments
The rejection of Claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of Examiner’s amendment of claim 9.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Andrew Patch on April 8, 2021.  
The application has been amended as follows: 


Claims 15-17 (Canceled)

19. (New) A method of treating kidney cancer in a subject in need thereof comprising administering to the subject already afflicted or diagnosed with kidney cancer, a therapeutically effective amount of an Elabela (ELA) polypeptide or a nucleic acid encoding thereof wherein the ELA polypeptide comprises an amino acid sequence having at least 90% of identity with SEQ ID NO: 1 (QRPVNLTMRRKLRKHNCLQRRCMPLHSRVPFP) wherein the arginine residue (R) at position 9, 10, 20 or 21 is optionally mutated.

Claims 10-14 and 18 remain as filed in the amendment submitted on March 15, 2021.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is as follows: Ho (2015, Cell Stem Cell 17, 435–447, cited previously) teaches that ELA is an endogenous peptide hormone produced by human embryonic stem cells that supports self-renewal through auto/paracrine activation of PI3K/AKT signaling. ELA promotes cell-cycle progression and protein translation, prevents apoptosis upon cellular stress, and primes hESCs for endodermal differentiation via activation of TGFb signaling” (see abstract).  Ho concludes “Lastly, given the potent ability of ELA to activate PI3K/ AKT, promote growth, and prevent apoptosis, it is tempting to speculate that cancer stem cells may also display a similar dependence on ELA for tumor 

Conclusion
Claims 9-14 and 18-19 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654